Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction and Constructive Election
Newly submitted claim 50 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 25, 27 - 49, drawn to a filtration apparatus or system comprising a plurality of such filtration apparatuses, classified in B01D 2201/02,
II. Claim 50, drawn to a diffusion method, classified in B01D 53/22.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as filtration by convective transfer of objects through the apparatus rather than by diffusion.  Diffusion, as is well known, is movement of particles, e.g., molecules, from an area of higher concentration, i.e., an area of higher number density, to an area of lower concentration, i.e., to an area of lower number density.  Diffusion does not implicate convective transport of momentum.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search of Invention II is not required for a search of Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 50 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

New Limitation/s
Claim 1 as amended 1/28/2021 now requires not only that the channel be configured to facilitate diffusion of an object of interest (“OI”) from a first reservoir to a second reservoir (hereinafter referred to as “forward diffusion”), but that it also be configured to facilitate the diffusion of the very same OI from the second reservoir to the first reservoir, (hereinafter, “reverse diffusion”).  This reverse diffusion is a new limitation vis-à-vis the claims originally presented 5/3/2019 and subsequently searched and examined in the Office action mailed 10/1/2020.  Disclosure of “net diffusion of OI from the first reservoir 240 into the second reservoir 241” provides §112(a) descriptive support for reverse diffusion. 
/
/
/
/
/
/
/
/
/
/
/
/
/
Claim Map (to facilitate examination)
1. APPARATUS
	2.	
		3.
	4.
	5.
	6.
	7.
	8.
		9.
			10.
			11.
		12.
			13.
			14.
		15.
		16.
			45.
				17.
					46.
					47.
				18.
		19.
			40.
			41.
			42.
		43.
		44.
	20.
	21.
	22.
	23.
	24. SYSTEM of two or more claim 1 apparatuses
		25.
		48.
			49.
	27.
	28.
	29.
	30.
	31.
		32.
		33.
		34.
		35.
		36.
		37.
	38.
	39.
50. METHOD

Objection to Specification
	Objection is made to the specification under 35 U.S.C §112(a) for failing to provide a clear written description of the invention.
	While it is clear that from Fig. 1 that channel system surface 243 and channel surface 244 of bulk material 245 are parallel to each other, they also appear to be perpendicular to the XY plane, i.e., the plane in which the Fig. 1 depiction of channel system 241 lies.  Accordingly, the statement in [0039]1 that surfaces 243 and 244 are parallel to the XY plane is confusing.  Accordingly, a similar statement in [0101] that surfaces 318 and 319 are parallel to the XY plane is confusing.


    PNG
    media_image3.png
    1069
    737
    media_image3.png
    Greyscale


Claim Rejections Not Based on Prior Art
Claims 1 – 25, 27 – 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an “object of interest.”  Applicant’s express definition at [0028] notwithstanding, a person having ordinary skill in the art to which applicant’s invention is directed, i.e., “filtering, pumping, and/or concentrating,” would have expected such an object to be filtered, pumped, or concentrated, to, at the very least, have mass, i.e., “ret mass,” and occupy a volume.  This understanding is not disturbed by claim 21’s recital of an atom, molecule, dust particle, aerosol, proton, electron, or ion, for example, because each of these recited items have mass.  The meaning of the recited word “object” is unclear, however, because applicant deems photons,2 phonons, and acoustic waves (per claim 21); and virtual particles, virtual photons, virtual electrons, and virtual positrons (per claim 22) also be examples of objects.  While a person having extraordinary skill in some fields, such as quantum theory, special relativity, or philosophy, might not be confused by the concept of a photon, phonon,3 or acoustic 4 having a rest mass and occupying a volume, it appears that few would agree unquestioningly that a virtual particle, virtual photon, virtual electron, and virtual positron have mass and occupy three-dimensional space.   
Per claim 22, it is unclear what the mean free path is of a virtual particle, virtual photon, virtual electron, or a virtual positron.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0039] of pre-grant publication 2019/0299136 corresponding to this application:
        
    PNG
    media_image1.png
    42
    397
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    36
    400
    media_image2.png
    Greyscale

        
        2 Koks, D., What is the mass of a photon?, https://math.ucr.edu/home/baez/physics/ParticleAndNuclear/photon_mass.html#:~:text=Photons%20are%20traditionally%20said%20to,the%20language%20of%20special%20relativity.&text=When%20the%20particle%20is%20at,%22rest%20mass%22%20mrest (2008)
        
        3 MIT News, Explained: Phonons, https://math.ucr.edu/home/baez/physics/ParticleAndNuclear/photon_mass.html#:~:text=Photons%20are%20traditionally%20said%20to,the%20language%20of%20special%20relativity.&text=When%20the%20particle%20is%20at,%22rest%20mass%22%20mrest. (2010)
        
        4 Esposito, A., et al., Gravitational Mass Carried by Sound Waves, Phys. Rev., Letters, 122,084501 (01-March-2019), p. 084501-1 - 084501-6.